TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 8, 2014



                                      NO. 03-12-00285-CR


                                   Nichole Turner, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED ON MOTION FOR REHEARING --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of conviction entered by the trial court. The Court’s

judgment dated June 17, 2014 is withdrawn. Having reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the trial court’s judgment of

conviction. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.